DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oblad et al. US 2760847.
Oblad et al. discloses a process for producing hydrogen and solid carbon by the catalytic decomposition of hydrocarbon gases, specifically methane, using a molten metal or alloy containing therein dissolved and/or suspended metallic dehydrogenation catalysts (column 1 lines 54-64). There is no explicit disclosure of a "hydrogen acceptor". However, the instant disclosure defines this as a transition metal elements or compounds (Specification, Pg. 4, second paragraph). Oblad et al. discloses (claims 1-3; examples 1, 2) iron, cobalt, nickel, chromium, molybdenum and platinum, particularly nickel, as specific dehydrogenation metals. The molten metal may be e.g. tin or lead. The binding of hydrogen is expected to occur because the materials and operating . 

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg et al. US 5767165.
Steinberg et al. discloses a two-stage process for making methanol from methane, in which the first step is the decomposition of methane to elemental hydrogen and carbon in a molten metal bath (col. 2 lines 28-39 and col. 3 lines 63-col. 4 line 8). Bath temperature is 800°C or higher, the molten metal may be tin or iron (col. 4 lines 62-col. 5 line 34). The latter (iron) is a transition metal and falls within the definition of a hydrogen acceptor. The binding of hydrogen is expected to occur because the materials and operating conditions are taught. The carbon material has a density less than the molten material and will float on the surface. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oblad et al. US 2760847, in view of Ermakova et al. “Decomposition of Methane…”
Regarding claims 8 and 9, Oblad does not teach including titanium or zirconium in the methane decomposition process. The reference teaches an embodiment with an iron containing bath (Col. 3 line 69).
Ermakova et al. teaches decomposition of methane in the presence of an iron catalyst. The reference discloses that filamentous carbon was demonstrated to form at temperatures not lower than 680°C in the presence of both bare -Fe and catalysts based thereon with admixtures of various hard-to-reduce oxides (SiO2, Al2O3, ZrO2, and TiO2) (Abstract). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to incorporate elements such as titanium and zirconium with the iron in the bath of Oblad. One would be motivated to do so because of improved thermal performance of the iron catalyst during filamentous carbon yield (page 187, left column third paragraph). 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. US 5767165, in view of Ermakova et al. “Decomposition of Methane…”

Ermakova et al. teaches decomposition of methane in the presence of an iron catalyst. The reference discloses that filamentous carbon was demonstrated to form at temperatures not lower than 680°C in the presence of both bare -Fe and catalysts based thereon with admixtures of various hard-to-reduce oxides (SiO2, Al2O3, ZrO2, and TiO2) (Abstract). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to incorporate elements such as titanium and zirconium with the iron in the bath of Steinberg. One would be motivated to do so because of improved thermal performance of the iron catalyst during filamentous carbon yield (page 187, left column third paragraph). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 20080210908, in view of Steinberg et al. US 5767165. 
Regarding claim 11, the reference of Zhu teaches a method of producing a hydrogen stream and carbon nanotubes from a flow of methane gas (Abstract). The reference teaches directing methane over a catalyst while heating (Para [0013] and [0016]). The reference teaches that the product gas can comprise from about 20% to 30% hydrogen by volume, and from about 70% to 80% methane by volume. Advantageously, the product gas contains almost no carbon impurities (e.g., CO, CO2), as carbon is converted to solid fibrous carbon which drops out of the product gas as a 
The difference between the invention of Zhu et al. and that of claim 11 is that claim 11 requires the step of separating methane from the product of the catalytic decomposition step and further decomposing it in a molten bath. 
Steinberg et al. discloses a two-stage process for making methanol from methane, in which the first step is the decomposition of methane to elemental hydrogen and carbon in a molten metal bath (col. 2 lines 28-39 and col. 3 lines 63-col. 4 line 8). Bath temperature is 800°C or higher, the molten metal may be tin or iron (col. 4 lines 62-col. 5 line 34). The latter (iron) is a transition metal and falls within the definition of a hydrogen acceptor. The carbon material has a density less than the molten material and will float on the surface. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to further process the remaining methane of Zhu et al. in a metal bath such as one taught by Steinberg. One would be motivated to do so to further extract hydrogen out of the reaming methane.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 20080210908, in view of Oblad et al. US 2760847. 

The difference between the invention of Zhu et al  and that of claim 11 is that claim 11 requires the step of separating methane from the product of the catalytic decomposition step and further decomposing it in a molten bath. 
Oblad et al. discloses a process for producing hydrogen and solid carbon by the catalytic decomposition of hydrocarbon gases, specifically methane, using a molten metal or alloy containing therein dissolved and/or suspended metallic dehydrogenation catalysts (column 1 lines 54-64). There is no explicit disclosure of a "hydrogen acceptor". However, the instant disclosure defines this as a transition metal elements or compounds (Specification, Pg. 4, second paragraph). Oblad et al. discloses (claims 1-3; examples 1, 2) iron, cobalt, nickel, chromium, molybdenum and platinum, particularly nickel, as specific dehydrogenation metals. The molten metal may be e.g. tin or lead. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to further process the remaining methane of Zhu et al. in a metal bath such as one taught by Oblad. One would be motivated to do so to further extract hydrogen out of the reaming methane.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oblad et al. US 2760847, in view of Zhu et al. US 20080210908. 
Regarding claim 11,  Oblad et al. discloses a process for producing hydrogen and solid carbon by the catalytic decomposition of hydrocarbon gases, specifically methane, using a molten metal or alloy containing therein dissolved and/or suspended metallic dehydrogenation catalysts (column 1 lines 54-64). There is no explicit disclosure of a "hydrogen acceptor". However, the instant disclosure defines this as a transition metal elements or compounds (Specification, Pg. 4, second paragraph). Oblad et al. discloses (claims 1-3; examples 1, 2) iron, cobalt, nickel, chromium, molybdenum and platinum, particularly nickel, as specific dehydrogenation metals. The molten metal may be e.g. tin or lead. Bath temperatures are within the claimed range (see e.g. examples 1, 2 (815-871°F). The carbon floats on the surface of the bath 
The difference between the invention of Oblad et al. and that of claim 11 is that claim 11 requires the step of first using methane to make nanotubes and then using the unreacted methane in a metal bath.  
Zhu et al. teaches a method of producing a hydrogen stream and carbon nanotubes from a flow of methane gas (Abstract). The reference teaches directing methane over a catalyst while heating (Para [0013] and [0016]). The reference teaches that the product gas can comprise from about 20% to 30% hydrogen by volume, and from about 70% to 80% methane by volume. Advantageously, the product gas contains almost no carbon impurities (e.g., CO, CO2), as carbon is converted to solid fibrous carbon which drops out of the product gas as a useful by-product. This means that the reference recognizes that the methane decomposes into hydrogen and carbon nanotubes (CNTs) (See Para [0018]). The reference teaches the temperature of 1000°C (Para [0105]). The reference teaches an embodiment where the product gas is processed to recover mostly pure hydrogen (Para [0017]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to first use the methane as taught by Zhu et al. before processing it in the process of Oblad. One would be motivated to do so in an effort to recover some of the carbon as nanotubes. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. US 5767165, in view of Zhu et al. US 20080210908. 
Regarding claim 11,  Steinberg et al. discloses a two-stage process for making methanol from methane, in which the first step is the decomposition of methane to elemental hydrogen and carbon in a molten metal bath (col. 2 lines 28-39 and col. 3 lines 63-col. 4 line 8). Bath temperature is 800°C or higher, the molten metal may be tin or iron (col. 4 lines 62-col. 5 line 34). The latter (iron) is a transition metal and falls within the definition of a hydrogen acceptor. The carbon material has a density less than the molten material and will float on the surface. 
The difference between the invention of Steinberg et al. and that of claim 11 is that claim 11 requires the step of first using methane to make nanotubes and then using the unreacted methane in a metal bath.  
Zhu et al. teaches a method of producing a hydrogen stream and carbon nanotubes from a flow of methane gas (Abstract). The reference teaches directing methane over a catalyst while heating (Para [0013] and [0016]). The reference teaches that the product gas can comprise from about 20% to 30% hydrogen by volume, and from about 70% to 80% methane by volume. Advantageously, the product gas contains almost no carbon impurities (e.g., CO, CO2), as carbon is converted to solid fibrous carbon which drops out of the product gas as a useful by-product. This means that the reference recognizes that the methane decomposes into hydrogen and carbon nanotubes (CNTs) (See Para [0018]). The reference teaches the temperature of 1000°C (Para [0105]). The reference teaches an embodiment where the product gas is processed to recover mostly pure hydrogen (Para [0017]). 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of copending Application No. 17/045970 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require methane decomposition in a metal bath to make hydrogen and a solid carbon product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13-16 and 21 of copending Application No.17/045961 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require the use of a first . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736